Name: 2011/787/EU: Commission Implementing Decision of 29Ã November 2011 authorising Member States temporarily to take emergency measures against the dissemination of Ralstonia solanacearum (Smith) Yabuuchi et al. as regards Egypt (notified under document C(2011) 8618)
 Type: Decision_IMPL
 Subject Matter: trade policy;  agricultural activity;  natural and applied sciences;  international trade;  plant product;  agricultural policy;  trade;  Africa
 Date Published: 2011-12-02

 2.12.2011 EN Official Journal of the European Union L 319/112 COMMISSION IMPLEMENTING DECISION of 29 November 2011 authorising Member States temporarily to take emergency measures against the dissemination of Ralstonia solanacearum (Smith) Yabuuchi et al. as regards Egypt (notified under document C(2011) 8618) (2011/787/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Ralstonia solanacearum (Smith) Yabuuchi et al. (also known as Pseudomonas solanacearum (Smith) Smith) is an organism harmful to tubers of Solanum tuberosum L. and as such is subject to measures provided for by Directive 2000/29/EC and Council Directive 98/57/EC of 20 July 1998 on the control of Ralstonia solanacearum (Smith) Yabuuchi et al (2). (2) Following interceptions in the Union of Ralstonia solanacearum (Smith) Yabuuchi et al. on tubers of Solanum tuberosum L. originating in Egypt, the Commission adopted Decision 2004/4/EC of 22 December 2003 authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (3). That Decision prohibited the entry into the Union of tubers of Solanum tuberosum L. originating in Egypt unless certain requirements were complied with. (3) During the last years further interceptions of Ralstonia solanacearum (Smith) Yabuuchi et al. have occurred on tubers of Solanum tuberosum L. originating in Egypt. Therefore, emergency measures against the dissemination of the harmful organism concerned should continue to be in place with regard to the entry into the Union of tubers of Solanum tuberosum L. originating in Egypt. (4) However, those emergency measures should be adapted to respond to a situation which has improved as a result of actions taken by Egypt, in particular a new control regime for the production and export of tubers of Solanum tuberosum L. to the Union presented by Egypt. In addition, during the 2010/2011 import season no interception of Ralstonia solanacearum (Smith) Yabuuchi et al. has been recorded in the Union. (5) Therefore, the entry into the Union of tubers of Solanum tuberosum L. originating in Egypt should be permitted if they have been grown in certain areas established by Egypt in accordance with the relevant international standards. The Commission should convey the list of those areas, submitted by Egypt, to the Member States to allow them to carry out import controls and to enable traceability of consignments. Provision should be made for updating that list in the case of an interception of Ralstonia solanacearum (Smith) Yabuuchi et al. In addition, the Union control requirements for the import of tubers of Solanum tuberosum L. originating in Egypt should be limited to an intensive inspection regime at the arrival of those tubers in the Union. (6) Member States should provide the Commission and the other Member States after every import season with detailed information on the imports made in order that the application of this Decision to be assessed. (7) In the interest of clarity and rationality, Decision 2004/4/EC should therefore be repealed and replaced by this Decision. (8) It is necessary to provide for the possibility to review this Decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Pest-free areas 1. The entry into the territory of the Union of tubers of Solanum tuberosum L. which originate in Egypt shall be permitted if they have been grown in areas included in the list of pest-free areas referred to in paragraph 2 and if the requirements laid down in the Annex are complied with. 2. The Commission shall convey to the Member States a list of pest-free areas submitted by Egypt before each import season and which contains the pest-free areas established in accordance with the FAO International Standard for Phytosanitary Measures No 4: Pest Surveillance  Requirements for the Establishment of Pest-Free Areas. 3. When an interception of Ralstonia solanacearum (Smith) Yabuuchi et al. is notified to the Commission and Egypt, the area in which the intercepted tubers of Solanum tuberosum L. originate shall be excluded from the list of pest-free areas, referred to in paragraph 2, pending the outcome of investigations carried out by Egypt. The Commission shall convey to the Member States the results of those investigations and, if relevant, an updated list of pest-free areas, as submitted by Egypt. Article 2 Submission of information and notifications 1. The importing Member States shall submit to the Commission and the other Member States, each year before 31 August, information on the amounts imported under this Decision during the previous import season, a detailed technical report on the inspections referred to in point 4 of the Annex and testing on latent infection referred to in point 5 of the Annex and copies of all official phytosanitary certificates. 2. When Member States notify to the Commission a suspect or confirmed finding of Ralstonia solanacearum (Smith) Yabuuchi et al. in accordance with point 6 of the Annex, that notification shall be accompanied by copies of the relevant official phytosanitary certificates and their attached documents. 3. The notification referred to in paragraph 2 shall cover only the consignment, where it is composed of lots which all have the same provenance. Article 3 Repeal Decision 2004/4/EC is repealed. Article 4 Review The Commission shall review this Decision by 30 September 2012. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 29 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 235, 21.8.1998, p. 1. (3) OJ L 2, 6.1.2004, p. 50. ANNEX Requirements to be complied with, as referred to in Article 1, in addition to the requirements for tubers of Solanum tuberosum L. laid down in parts A and B of Annexes I, II and IV to Directive 2000/29/EC: 1. Requirements concerning the pest-free areas The pest-free areas referred to in Article 1 shall comprise either a sector (administrative unit already established which covers a group of basins) or a basin (irrigation unit) and shall be identified by their individual official code numbers. 2. Requirements concerning the tubers of Solanum tuberosum L. to be imported 2.1. The tubers of Solanum tuberosum L. to be imported into the Union shall have been submitted in Egypt to an intensive control regime ensuring the absence of Ralstonia solanacearum (Smith) Yabuuchi et al. The intensive control regime shall cover the growing conditions, field inspections, transport, packing, pre-export inspections and testing. 2.2. The tubers of Solanum tuberosum L. to be imported into the Union shall have been: (a) prepared in lots, each of which shall be made up exclusively of tubers of Solanum tuberosum L. which were harvested in one single area as specified in point 1; (b) clearly labelled on each bag which is sealed, under the control of the competent Egyptian authorities, with an indelible indication of the relevant individual official code number given in the list of pest-free areas referred to in Article 1, and of the relevant lot number; (c) accompanied by the official phytosanitary certificate required under Article 13(1)(ii) of Directive 2000/29/EC indicating the lot number(s) under the section Distinguishing marks of the certificate, and the official individual code number(s), referred to in point 2.2(b), under the section Additional declaration of the certificate; (d) exported by an officially registered exporter, the name or trademark of which shall be indicated on each consignment. 3. Requirements concerning points of entry 3.1. The Member States shall have notified to the Commission the points of entry authorised for the import of tubers of Solanum tuberosum L. originating in Egypt and the name and address of the responsible official body in charge of each point. The Commission shall inform the other Member States and Egypt thereof. 3.2. The responsible official body in charge of the point of entry shall have been notified in advance of the likely time of arrival of consignments of tubers of Solanum tuberosum L. originating in Egypt, as well as of the amount thereof. 4. Requirements concerning inspections 4.1. At the point of entry the tubers of Solanum tuberosum L. shall be subjected to the inspections required by Article 13a(1) of Directive 2000/29/EC and such inspections shall be carried out on cut tubers of samples of at least 200 tubers each, samples being taken from each lot in a consignment, or if the lot exceeds 25 tonnes, from every 25 tonnes or part thereof in such a lot. 4.2. Each lot of the consignment shall remain under official control and may not be marketed or used until it has been established that the presence of Ralstonia solanacearum (Smith) Yabuuchi et al. was not suspected or detected during those inspections. In addition, in cases where typical or suspect symptoms of Ralstonia solanacearum (Smith) Yabuuchi et al. are detected in a lot, all remaining lots in the consignment and lots in other consignments which originate in the same area shall be held under official control until the presence of Ralstonia solanacearum (Smith) Yabuuchi et al. has been confirmed or refuted in the lot concerned. 4.3. If typical or suspect symptoms of Ralstonia solanacearum (Smith) Yabuuchi et al. are detected during the inspections, the confirmation or refutation of Ralstonia solanacearum (Smith) Yabuuchi et al. shall be determined by testing in accordance with the test scheme laid down in Directive 98/57/EC. If the presence of Ralstonia solanacearum (Smith) Yabuuchi et al. is confirmed, the lot from which the sample has been taken shall be subjected to either refusal or permission to send products to a destination outside the Union, or to destruction, and all remaining lots in the consignment from the same area shall be tested in accordance with point 5. 5. Requirements concerning testing for latent infection 5.1. In addition to the inspections referred to in point 4, testing for latent infection shall be carried out on samples taken from each area as specified in point 1 in accordance with the test scheme laid down in Directive 98/57/EC. During the import season at least one sample from each sector or basin per area as specified in point 1 shall be taken at a rate of 200 tubers per sample from a single lot. The sample selected for latent infection shall also be subjected to an inspection of the cut tubers. For each sample tested and confirmed positive there shall be retention and appropriate conservation of any remaining potato extract. 5.2. Each lot from which the samples have been taken shall remain under official control and may not be marketed or used until it has been established that the presence of Ralstonia solanacearum (Smith) Yabuuchi et al. was not confirmed during the testing. If the presence of Ralstonia solanacearum (Smith) Yabuuchi et al. is confirmed, the lot from which the sample has been taken shall be subjected to either refusal or permission to send products to a destination outside the Union, or to destruction. 6. Requirements concerning notifications In the case of suspect and confirmed findings of Ralstonia solanacearum (Smith) Yabuuchi et al. Member States shall notify immediately the Commission and Egypt thereof. The notification of a suspect finding shall be on the basis of a positive result in the rapid screening test(s), as specified in point 1 of section I and section II of Annex II to Directive 98/57/EC, or screening test(s) as specified in point 2 of section I and section III of Annex II to that Directive. 7. Labelling requirements Member States shall lay down appropriate labelling requirements with regard to tubers of Solanum tuberosum L., including a requirement to indicate the Egyptian origin, with the aim of preventing the tubers of Solanum tuberosum L. from being planted. They shall also take appropriate measures for the disposal of waste after packaging or processing of the tubers of Solanum tuberosum L. to prevent any spread of Ralstonia solanacearum (Smith) Yabuuchi et al. as a result of a possible latent infection.